Citation Nr: 0429767	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  01-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to July 1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Board Hearing in September 2001 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

A March 2002 Board decision determined that new and material 
evidence was received to reopen a previously denied claim for 
entitlement to service connection for a left eye disability 
and remanded the case to the RO for additional development.  
The case was again remanded in October 2003 and June 2003 for 
compliance with Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), and in March 
2004 for additional development.  The RO completed the 
additional development directed in the March 2004 remand to 
the extent deemed possible and returned the case to the Board 
for further appellate review.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The July 1942 Report of Physical Examination and 
Induction reflects the veteran's left eye was noted to be 
abnormal due to traumatic amblyopia; macula cornea.  The 
visual acuity of his left eye as assessed as 20/70 
uncorrected and 20/no improvement corrected.  The veteran was 
cleared for limited active service.
2.  An entry in the service medical records (SMRs) reflects 
the veteran as reporting a history of having injured his left 
eye, but the SMRs reflect no finding or diagnosis to that 
effect.

3.  Reports of Physical Examinations in February 1946 and May 
1947 reflect the veteran's left eye vision as 20/40 and 
20/300 respectively.  The February 1946 report reflects a 
notation of corneal scar of the left eye, which existed prior 
to service, and the June 1947 report reflects a notation of 
corneal leukoma.

4.  The evidence of record unequivocally shows the veteran's 
pre-existing left eye disorder was not made worse by his 
active service.


CONCLUSION OF LAW

A pre-service left eye disorder clearly and unmistakably was 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2004); Opinion of The General Counsel (VAOPGCPREC) 3-
2003 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VAOPGCPREC 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran prevailed on his appeal 
of the initial adverse adjudication, as the Board determined 
that new and material evidence had been received to reopen 
his previously denied claim.  Third, the veteran's case has 
remained under development since his claim was reopened.  
Fourth, in a letter dated in July 2003 (letter), the RO 
informed the veteran of the VCAA and VA's obligations under 
the act, to include the evidence needed to support his claim.  
As to who would obtain what part of the evidence needed, the 
letter informed the veteran of all of the evidence obtained 
or received by the RO to that date, and that the RO would 
obtain any private treatment records he identified as related 
to this claim, provided he completed, signed, and returned, 
the enclosed VA Forms 21-4142 to authorize VA to obtain them 
on his behalf.  The letter also informed the veteran to tell 
the RO if he had no evidence to submit, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003) (VBA); VAOPGCPREC 1-
2004 (February 24, 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board notes that, in response to the 
U.S. Court of Appeals For the Federal Circuit's decision in 
PVA, a second VCAA notice letter was provided the veteran in 
January 2004 to inform him that he had up to one year to 
respond to the letter rather than 30 days as reflected 
therein.  The Board further notes that the amendment of the 
VCAA in the VBA superceded the holding in PVA.

The Board also finds that any procedural deficiency as 
concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  As 
noted, the veteran's case was reopened and has been under 
continued development since.  Further, in a statement dated 
in July 2003, the veteran, through his representative, 
informed the RO that he had no further evidence to submit or 
request and asked that his case be decided on the evidence of 
record.  Thus, the Board has clear evidence as to how the 
veteran would respond to a proper notice, albeit after the 
initial adjudication.  See Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 
(2003) ("it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice").  His response reflected that he was 
fully informed and he acted and responded accordingly.  
Therefore, in light of VCAA notice having been provided, and 
the fact that the veteran has demonstrated by his actions, 
including those after receipt of VCAA notice, that there is 
no missing evidence to be obtained, the Board finds that the 
timing of the VCAA notice has not prejudiced the veteran in 
the pursuit of his claim.  Pelegrini, 18 Vet. App. at 121-22; 
see also Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. 
Cir. 2004).

As concerns the duty to assist, the RO obtained the private 
treatment records identified by the veteran and arranged for 
appropriate examinations.  As noted, neither the veteran nor 
his representative asserts that there is additional evidence 
to obtain, or that there is a request for assistance which 
was not acted on.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

Factual background.

The July 1942 service entrance examination report noted a 
left eye abnormality "[t]raumatic amblyopia; macula cornea."  
Visual acuity was "20/20" in the right eye and "20/70" in the 
left eye with no improvement with correction.  A summary of 
defects listed defective vision of the left eye.  The 
veteran's SMRs include a February 1946 service separation 
examination report, which listed "all significant diseases, 
wounds, and injuries" as "none."  Clinical examination of the 
eye noted corneal scar of the left eye "EPTS" [existed prior 
to service].  Visual acuity was "20/20" in the right eye and 
"20/40" in the left eye with no improvement with correction.

After reenlistment in February 1946, the SMRs included an 
April-June 1947 report of the veteran's hospitalization (at 
Percy Jones General Hospital) for a right septal deviation, 
which was reportedly due to an accidental nasal injury from a 
fall in England two years earlier.  During that 
hospitalization, he underwent nasal surgery. No history of 
any eye trauma/surgery was noted.  On May 1947 ophthalmologic 
examination during that hospitalization, appellant provided a 
history of a scratched right eye two and a half years earlier 
with poor right eye vision since then; that while on night 
p[atrol] near Germany in January 1945, "something" struck the 
right eye; that there was no pain and vision was subjectively 
normal; that he did not report on sick call; that burning of 
the eyes and blurred near vision were initially noticed eight 
months ago at which time left eye vision was found to be 
poor; and that he had not received treatment and the symptoms 
had remained unchanged. Clinically, near vision was "J3" and 
"J0", respectively in the right and left eyes; and far vision 
was "20/25" in the right eye and "20/200" in the left eye.  
The media was irregular with fairly dense leukoma in the very 
center of the left eye cornea with a small amount of pigment.  
The diagnoses were "x12-1x43" corneal leukoma, traumatic of 
the left eye; and possible astigmatism.  An appointment for 
cycloplegic refraction was planned.

A June 1947 service separation examination report listed "all 
significant diseases, wounds, and injuries" as including 1947 
nasal surgery, without mention of any eye trauma/surgery.  
Clinically, a corneal leukoma was noted (without specifying 
for which eye).  Visual acuity was "20/20" in the right eye; 
and "20/300" in the left eye.

In an August 1947 application for VA disability benefits, the 
veteran alleged that about two weeks after he fell in 1945 
and sustained a nasal fracture, he scraped his left eye on 
metal on the ground while on night p[atrol]; and that there 
was no vision in that eye due to a scar on the pupil.
An April 1993 written statement from the veteran, alleged 
that during night patrol in an engineer combat battalion in 
Germany, he ran into barbed wire and scarred the left eye; 
and that he reported to a dispensary the next day.  An August 
1993 VA outpatient treatment record indicates that appellant 
was evaluated for the etiology of a left eye corneal scar and 
defective vision.  A history of left eye trauma from barbed 
wire contact in 1944 was noted.  Clinically, visual acuity 
was "20/100" in the right eye with correction to "20/60"; and 
"3 feet/200 feet" in the left eye.  An old stromal scar in 
the center of the left cornea was noted.  There were "RPE" 
[retinal pigment epithelium] changes in the macula.  The 
impression was that the corneal scar was not the reason for 
poor vision; and that the macular retinal pigment epithelium 
changes were the reason for poor vision in the right eye.

In a November 1993 written statement, the veteran alleged 
that during night exercise in Germany in 1945, he fell on 
barbed wire and underwent left eye surgery at Percy Jones 
General Hospital in 1946.  A similar history was provided in 
appellant's June 1994 written statement.

A January 2000 written statement from a private optometrist 
stated that, according to the veteran, he had sustained an 
old war injury to the left eye that resulted in a dense 
corneal scar and permanent and significant vision loss.  A 
refractive examination revealed hyperopia, astigmatism, and 
presbyopia.  Visual acuity was "20/30" in the right eye and 
"20/200" in the left eye.  Slit lamp evaluation revealed a 
dense corneal scar in the central cornea of the left eye.  
Comprehensive ophthalmoscopy revealed mild hypertensive 
retinopathy in the eyes and retinal pigment epithelium 
hypertrophy in the left eye.  The optometrist opined that 
"[t]he war injury is directly responsible for the DENSE 
CORNEAL SCAR in his left eye (which resulted in a permanent 
and significant reduction in the vision in his left eye-he is 
legally blind in this eye)."  A December 2000 written 
statement from the optometrist which contained essentially 
the same information was submitted at the September 2001 
hearing.

During the September 2001 hearing, the veteran testified that 
when he entered service, he did not notice any vision 
impairment; that he did not have any preservice eye trauma; 
that the in-service fall and eye trauma from "something" 
hitting his eye had occurred during a "combat situation"; and 
that shrapnel or barbed wire could have struck his eye since 
at the time of occurrence, it was dark and he could not see.

The July 2002 VA examination report reflects that the 
examiner noted a central corneal scar of the left eye.  The 
examiner observed that the veteran had no light perception in 
the left eye, and that all clinical findings indicate that he 
can see better.  The examiner noted that the general clinic 
recorded the veteran's left eye vision as 20/400, which the 
examiner deemed consistent with clinical findings.  The 
examiner noted that the decreased visual field was not 
consistent with the clinical findings.

The January 2004 VA report reflects that an examiner 
performed a comprehensive review of the veteran's case file.  
Further, the examiner noted that he had examined the veteran 
in the eye clinic on past occasions.  The examiner observed 
that, between June 1993 and June 2003, the veteran had been 
examined in the eye clinic on 13 different occasions, and the 
examiner noted the variations in the veteran's vision as 
recorded at those visits.  As a result, the examiner observed 
that, while it is clear that the veteran has reduced vision 
in his left eye, it was not clear as to what his left eye 
vision is.

The examiner noted that the veteran's induction physical 
examination clearly showed that the veteran's left eye was 
not normal at induction, although it is not clear as to the 
nature of the abnormality other than subnormal vision.  The 
examiner made this observation because he deemed the 
notations, "traumatic amblyopia; macula cornea," as 
ambiguous.  The examiner observed the entries in the SMRs 
where the veteran reported having injured his left eye, but 
he found no medical examination or other confirmation of the 
veteran's accounts.  The examiner also noted the veteran's 
left eye vision recorded at the February 1946 examination, 
20/70, and the June 1947 examination, 20/300.  The examiner 
observed that, based on his personal experience examining the 
veteran and the history of inconsistent examination findings 
as noted between 1993 and 2003, he must conclude that the 
findings at the February 1946 and June 1947 examinations are 
equally unreliable.

The examiner opined that, based on his review of the medical 
evidence in the case file, the veteran had reduced vision in 
his left eye when he entered active service; and, there is no 
medical evidence that his left eye vision got worse during 
his active service.  The examiner also noted that the 
veteran's assertion that his left eye vision has been getting 
worse is valid, as he has developed age-related changes to 
both the lens and retina of the left eye, which have caused 
both a cataract and slight macular degeneration.  The 
examiner noted that these changes are expected with age and 
that they are not related to the veteran's active service.  
The examiner opined that it is not likely that the veteran's 
decreased vision in his left eye was caused by injury while 
he was in active service.

The veteran's representative asserts that the 
examiner/reviewer at the June 2004 medical review provided no 
basis other than the different findings recorded during the 
veteran's service.  The representative asserts that, rather 
that viewing them as unreliable, they are in fact evidence 
that the veteran's vision deteriorated during his active 
service.  The representative also emphasized the entries in 
the SMRs which noted a traumatic scar of the veteran's left 
eye.  The representative asserts that the private 
optometrist's opinion should receive the greater weight 
because of his intimate knowledge of the veteran and the fact 
that he stated his opinion in an affirmative manner.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  The so-called combat exception, however, 
does not obviate the need for evidence of a medical nexus 
between a current disability and military service.  Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).

Veterans who served during a period of war or after January 
1, 1947, will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(a), (b) 
(2004).  Service connection is for consideration where pre-
service disabilities were aggravated by service.  
38 U.S.C.A. § 1153.

Concerning conditions pre-existing service:

(1)  History of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent 
to the basic character, origin and development of such 
injury or disease.  They should be based on thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof. 

(2)  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during 
or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken 
into full account. 

(3)  Signed statements of veterans relating to the origin, 
or incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will 
be considered as though such statement were not of record.

38 C.F.R. § 3.304 (b) (2004).  The General Counsel has 
opined that, even if a condition is noted at the time of the 
entrance examination, VA still must show by clear and 
unmistakable evidence that it was not aggravated in order to 
rebut the presumption of soundness.  VAOPGCPREC 3-2003.  
When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2004).

Initially, the Board notes that there is no evidence to show 
that the veteran was engaged in combat at the time of his 
claimed left eye injury, other than the fact that he was in 
the European Theater of Operations.  Thus, the veteran's lay 
statement, standing alone, is insufficient to establish an 
in-service injury to his left eye.  Further, as shown by the 
evidence of record, the veteran's left eye was noted to be 
abnormal at his induction physical examination.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  The Board finds that clear and 
unmistakable evidence shows the veteran's left eye 
abnormality did not increase during his active service.  The 
examiner who conducted the January 2004 review noted that the 
very nature of the veteran's left eye disorder results in 
inconsistent findings when measuring his vision.  Thus, 
contrary to the veteran's representative's assertion, the 
mere fact the June 1947 examination report showed the 
veteran's left eye vision as 20/300 is not determinative.  As 
concerns the veteran's representative's assertions that the 
1947 separation examination attributed the corneal leukoma to 
a traumatic scar, and that a traumatic scar was not found at 
the induction physical, the representative is in error and 
misperceives the facts of record.

The July 1942 Induction Physical Examination reflects a 
notation of "[t]raumatic amblyopia; macula cornea."  The 
February 1946 and June 1947 reports did not include the term 
traumatic but also noted the condition, and the June 1947 
report also noted that it existed prior to service.  The 
Board finds no evidence in the record which impeaches the 
findings of the January 2004 medical review.  The SMRs 
reflect the veteran's reported history of having injured his 
eye, but no examiner diagnosed any pathology as a result of 
the claimed injury.  The Board further finds that the private 
optometrist's opinion does not merit greater weight than the 
January 2004 review.  First, the private optometrist stated 
no basis for the opinion that the veteran's vision disorder 
is the result of a "war injury."  The Board deems it 
reasonable to infer the use of the term, "war injury" 
indicates that the private optometrist relied solely on the 
veteran's reported history, rather than any documented 
evidence.  Restating a patient's oral history is not a valid 
medical opinion of etiology.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

On the other hand, the January 2004 review considered all of 
the evidence of record and, in addition to finding no 
evidence that the veteran's active service aggravated his 
left eye disorder, noted the current condition of the 
veteran's left eye to be due to the aging process.  Contrary 
to the representative's assertion that the reviewer stated no 
other basis for his opinion, the viewer specifically 
referenced his personal history of having examined the 
veteran on a number of occasions.  Thus, in light of the 
notation of the left eye abnormality at induction, and clear 
and unmistakable evidence that it did not increase in 
severity or was otherwise aggravated, there is no basis to 
grant service connection for aggravation.

Even without the benefit of the presumptions, the veteran is 
entitled to the benefit of the doubt where the evidence in 
favor of service connection and against service connection is 
roughly in balance.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that, in light of the medical determination 
that the veteran's left eye disorder results in variable 
findings, the absence in the SMRs of medical findings or 
diagnoses which confirmed the veteran's reported history, and 
the medical evidence that the decrease in the veteran's left 
eye vision during recent years is due to the aging process, 
the evidence preponderates against a finding of service 
connection on the basis that active service aggravated his 
pre-existing left eye disorder.  38 C.F.R. §§ 3.303, 3.306(a) 
(2004); VAOPGCPREC 3-03.


ORDER

Entitlement to service connection for a left eye disability 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



